 

Exhibit 10.2

 

 



LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of [__],
2020 by and among (i) Tenzing Acquisition Corp. a British Virgin Islands
corporation, which will be known after the consummation of the transactions
contemplated by the Merger Agreement (as defined below) as “Reviva
Pharmaceuticals Holdings, Inc.” (including any successor entity thereto,
including the Successor after the Conversion (as such terms are defined in the
Merger Agreement), the “Purchaser”), (ii) Tenzing LLC, in the capacity under the
Merger Agreement as the Purchaser Representative (including any successor
Purchaser Representative appointed in accordance therewith, the “Purchaser
Representative”), and (iii) the undersigned (“Holder”). Any capitalized term
used but not defined in this Agreement will have the meaning ascribed to such
term in the Merger Agreement.

 

WHEREAS, on or about the date hereof, (i) the Purchaser, (ii) Tenzing Merger
Subsidiary Inc., a Delaware corporation and a wholly-owned subsidiary of the
Purchaser (“Merger Sub”), (iii) the Purchaser Representative, (iv) Laxminarayan
Bhat in the capacity as the Seller Representative under the Merger Agreement,
and (v) Reviva Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
entered into that certain Agreement and Plan of Merger (as amended from time to
time in accordance with the terms thereof, the “Merger Agreement”), pursuant to
which Merger Sub will merge with and into the Company, with the Company
continuing as the surviving entity (the “Merger”), and as a result of which, (a)
all of the issued and outstanding capital stock of the Company, immediately
prior to the consummation of the Merger (the “Closing”), shall no longer be
outstanding and shall automatically be cancelled and shall cease to exist, in
exchange for the right to receive Stockholder Merger Consideration, subject to
the withholding of the Escrow Shares being deposited in the Escrow Account in
accordance with the terms and conditions of the Merger Agreement and the Escrow
Agreement and (b) the Company Options and Company Warrants shall be assumed by
Purchaser with the result that such assumed Company Options and Company Warrants
shall be replaced with Assumed Options and Assumed Warrants, respectively,
exercisable into shares of Purchaser Common Stock (as equitably adjusted), all
upon the terms and subject to the conditions set forth in the Merger Agreement
and in accordance with the applicable provisions of the of the DGCL;

 

WHEREAS, as of the date hereof, Holder is a holder of the Company Stock, Company
Options and/or Company Warrants in such amounts as set forth underneath Holder’s
name on the signature page hereto; and

 

WHEREAS, pursuant to the Merger Agreement, and in view of the valuable
consideration to be received by Holder thereunder, the parties desire to enter
into this Agreement, pursuant to which the Stockholder Merger Consideration, the
Assumed Options and/or the Assumed Warrants and all Purchaser Common Stock
underlying the Assumed Options and the Assumed Warrants, received by Holder in
the Merger in exchange for the Company Stock, Company Options, and/or Company
Warrants set forth underneath Holder’s name on the signature page hereto,
including its right to any Escrow Shares and any Earnout Shares that may be
issued after the Closing with respect to the Company Stock, Company Options,
and/or Company Warrants set forth underneath Holder’s name on the signature page
hereto in accordance with the Merger Agreement (all such securities, together
with any securities paid as dividends or distributions with respect to such
securities or into which such securities are exchanged or converted, the
“Restricted Securities”) shall become subject to limitations on disposition as
set forth herein.

 

 NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1 

 



 

1.             Lock-Up Provisions.

 

(a)                Holder hereby agrees not to, during the period (the “Lock-Up
Period”) commencing from the Closing and ending on the earlier of (x) the one
(1) year anniversary of the date of the Closing, (y) the date on which the
closing price of the Purchaser Common Stock equals or exceeds $12.00 per share
(as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any twenty (20) trading days within any
thirty (30) trading day period commencing at least one-hundred fifty (150) days
after the Closing, and (z) the date after the Closing on which Purchaser
consummates a liquidation, merger, share exchange or other similar transaction
with an unaffiliated third party that results in all of Purchaser’s stockholders
having the right to exchange their equity holdings in Purchaser for cash,
securities or other property: (i) lend, offer, pledge, hypothecate, encumber,
donate, assign, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
Restricted Securities, (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Restricted Securities, or (iii) publicly disclose the intention
to do any of the foregoing, whether any such transaction described in clauses
(i), (ii) or (iii) above is to be settled by delivery of Restricted Securities
or other securities, in cash or otherwise (any of the foregoing described in
clauses (i), (ii) or (iii), a “Prohibited Transfer”). The foregoing sentence
shall not apply to the transfer of any or all of the Restricted Securities owned
by Holder (other than any Escrow Shares until such Escrow Shares are disbursed
to Holder from the Escrow Account in accordance with the terms and conditions of
the Merger Agreement and the Escrow Agreement) (I) by gift, will or intestate
succession upon the death of Holder, (II) to any Permitted Transferee (as
defined below) or (III) pursuant to a court order or settlement agreement
related to the distribution of assets in connection with the dissolution of
marriage or civil union; provided, however, that in any of cases (I), (II) or
(III) it shall be a condition to such transfer that the transferee executes and
delivers to the Purchaser and the Purchaser Representative an agreement stating
that the transferee is receiving and holding the Restricted Securities subject
to the provisions of this Agreement applicable to Holder, and there shall be no
further transfer of such Restricted Securities except in accordance with this
Agreement. As used in this Agreement, the term “Permitted Transferee” shall
mean: (A) the members of Holder’s immediate family (for purposes of this
Agreement, “immediate family” shall mean with respect to any natural person, any
of the following: such person’s spouse, the siblings of such person and his or
her spouse, and the direct descendants and ascendants (including adopted and
step children and parents) of such person and his or her spouses and siblings),
(B) any trust for the direct or indirect benefit of Holder or the immediate
family of Holder, (C) if Holder is a trust, the trustor or beneficiary of such
trust or to the estate of a beneficiary of such trust, (D) if Holder is an
entity, as a distribution to limited partners, shareholders, members of, or
owners of similar equity interests in Holder upon the liquidation and
dissolution of Holder, and (E) any affiliate of Holder. Holder further agrees to
execute such agreements as may be reasonably requested by Purchaser or the
Purchaser Representative that are consistent with the foregoing or that are
necessary to give further effect thereto.

 

(b)                Holder further acknowledges and agrees that it shall not be
permitted to engage in any Prohibited Transfer with respect to any Escrow Shares
until both the Lock-Up Period has expired and such Escrow Shares have been
disbursed to Holder from the Escrow Account in accordance with the terms and
conditions of the Merger Agreement and the Escrow Agreement.

 

(c)                If any Prohibited Transfer is made or attempted contrary to
the provisions of this Agreement, such purported Prohibited Transfer shall be
null and void ab initio, and Purchaser shall refuse to recognize any such
purported transferee of the Restricted Securities as one of its equity holders
for any purpose. In order to enforce this Section 1, Purchaser may impose
stop-transfer instructions with respect to the Restricted Securities of Holder
(and Permitted Transferees and assigns thereof) until the end of the Lock-Up
Period.

 

2 

 



 



(d)                During the Lock-Up Period (and with respect to any Escrow
Shares, if longer, during the period when such Escrow Shares are held in the
Escrow Account), each certificate evidencing any Restricted Securities shall be
stamped or otherwise imprinted with a legend in substantially the following
form, in addition to any other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT, DATED AS OF [●], 2020, BY AND AMONG
THE ISSUER OF SUCH SECURITIES (THE “ISSUER”), A CERTAIN REPRESENTATIVE OF THE
ISSUER NAMED THEREIN AND THE ISSUER’S SECURITY HOLDER NAMED THEREIN, AS AMENDED.
A COPY OF SUCH LOCK-UP AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE ISSUER
TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 

(e)                For the avoidance of any doubt, Holder shall retain all of
its rights as a stockholder of the Purchaser during the Lock-Up Period,
including the right to vote any Restricted Securities, subject to the terms of
the Merger Agreement and the Escrow Agreement with respect to Escrow Shares.

 

(f)                 Promptly upon the expiration of the Lock-up Period (and with
respect to any Escrow Shares, if released to Holder after the expiration of the
Lock-Up Period, promptly upon release from the Escrow Account), the Purchaser
agrees to take all commercially reasonable steps necessary to promptly effect
the removal of the legend described in Section 1(d) above, and reissue to
Holder, at the Purchaser’s sole expense, a new certificate without the legend.

 

2.             Miscellaneous.

 

(a)                Termination of Merger Agreement. This Agreement shall be
binding upon Holder upon Holder’s execution and delivery of this Agreement, but
this Agreement shall only become effective upon the Closing. Notwithstanding
anything to the contrary contained herein, in the event that the Merger
Agreement is terminated in accordance with its terms prior to the Closing, this
Agreement and all rights and obligations of the parties hereunder shall
automatically terminate and be of no further force or effect.

 

(b)                Binding Effect; Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns. This Agreement and
all obligations of Holder are personal to Holder and may not be transferred or
delegated by Holder at any time. The Purchaser may freely assign any or all of
its rights under this Agreement, in whole or in part, to any successor entity
(whether by merger, consolidation, equity sale, asset sale or otherwise) without
obtaining the consent or approval of Holder. If the Purchaser Representative is
replaced in accordance with the terms of the Merger Agreement, the replacement
Purchaser Representative shall automatically become a party to this Agreement as
if it were the original Purchaser Representative hereunder.

 

(c)                Third Parties. Nothing contained in this Agreement or in any
instrument or document executed by any party in connection with the transactions
contemplated hereby shall create any rights in, or be deemed to have been
executed for the benefit of, any person or entity that is not a party hereto or
thereto or a successor or permitted assign of such a party.

 

3 

 



 

(d)                Governing Law; Jurisdiction. This Agreement and any dispute
or controversy arising out of or relating to this Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to the conflict of law principles thereof. All Actions arising out of or
relating to this Agreement shall be heard and determined exclusively in any
state or federal court located in New York, New York (or in any appellate courts
thereof) (the “Specified Courts”). Each party hereto hereby (i) submits to the
exclusive jurisdiction of any Specified Court for the purpose of any Action
arising out of or relating to this Agreement brought by any party hereto and
(ii) irrevocably waives, and agrees not to assert by way of motion, defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such party at the applicable address set forth in Section 2(g).
Nothing in this Section 2(d) shall affect the right of any party to serve legal
process in any other manner permitted by applicable law.

 

(e)                WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 2(e).

 

(f)                 Interpretation. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement. In this Agreement, unless the context otherwise
requires: (i) any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa; (ii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding or succeeding such term and shall be deemed in each
case to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import shall be deemed in each
case to refer to this Agreement as a whole and not to any particular section or
other subdivision of this Agreement; and (iv) the term “or” means “and/or”.

 

(g)                Notices. All notices, consents, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered (i) in person, (ii) by facsimile or other electronic
means, with affirmative confirmation of receipt, (iii) one Business Day after
being sent, if sent by reputable, nationally recognized overnight courier
service or (iv) three (3) Business Days after being mailed, if sent by
registered or certified mail, pre-paid and return receipt requested, in each
case to the applicable party at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

4 

 

 

If to the Purchaser Representative or, at or prior to the Closing, Purchaser,
to:

 

Tenzing LLC
250 W. 55th St., Suite 13D
New York, NY 10019
Attn: Rahul Nayar
Telephone No.: (212) 710-5220
Email: rnayar@shreecap.com

 

 

With a copy (which will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn:    Barry I. Grossman, Esq.
             Matthew A. Gray, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: bigrossman@egsllp.com
            mgray@egsllp.com

 

If to the Purchaser after the Closing, to:

 

Reviva Pharmaceuticals Holdings, Inc.
19925 Stevens Creek Blvd., Suite 100
Cupertino, CA 95014
Attn: Laxminarayan Bhat
Facsimile No.: (408) 904.-6270
Telephone No.: (408) 501-8881
Email: lbhat@revivapharma.com

 

and

 

the Purchaser Representative

 

 

with copies (which shall not constitute notice) to:

 

Lowenstein Sandler LLP

One Lowenstein Drive

Roseland, New Jersey 07068
Attn: Steven M. Skolnick, Esq.
Facsimile No.: (973) 597-2477
Telephone No.: (973)597-2476
Email: sskolnick@lowenstein.com

and

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn:   Barry I. Grossman, Esq.
            Matthew A. Gray, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: bigrossman@egsllp.com
            mgray@egsllp.com

 

If to Holder, to:  the address set forth below Holder’s name on the signature
page to this Agreement.

 

(h)                Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance, and either retroactively or
prospectively) only with the written consent of the Purchaser, the Purchaser
Representative and Holder. No failure or delay by a party in exercising any
right hereunder shall operate as a waiver thereof. No waivers of or exceptions
to any term, condition, or provision of this Agreement, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such term, condition, or provision.

 

5 

 



 

(i)                 Severability. In case any provision in this Agreement shall
be held invalid, illegal or unenforceable in a jurisdiction, such provision
shall be modified or deleted, as to the jurisdiction involved, only to the
extent necessary to render the same valid, legal and enforceable, and the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby nor shall the validity, legality
or enforceability of such provision be affected thereby in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties will substitute for
any invalid, illegal or unenforceable provision a suitable and equitable
provision that carries out, so far as may be valid, legal and enforceable, the
intent and purpose of such invalid, illegal or unenforceable provision.

 

(j)                 Specific Performance. Each party acknowledges that its
obligations under this Agreement are unique, recognizes and affirms that in the
event of a breach of this Agreement by such party, money damages will be
inadequate and the other parties will have no adequate remedy at law, and agrees
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed by such party in accordance with their
specific terms or were otherwise breached. Accordingly, each party shall be
entitled to an injunction or restraining order to prevent breaches of this
Agreement by the other parties and to enforce specifically the terms and
provisions hereof, without the requirement to post any bond or other security or
to prove that money damages would be inadequate, this being in addition to any
other right or remedy to which such party may be entitled under this Agreement,
at law or in equity.

 

(k)                Entire Agreement. This Agreement constitutes the full and
entire understanding and agreement among the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties is expressly canceled; provided,
that, for the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Merger Agreement or any Ancillary Document.
Notwithstanding the foregoing, nothing in this Agreement shall limit any of the
rights or remedies of the Purchaser and the Purchaser Representative or any of
the obligations of Holder under any other agreement between Holder and the
Purchaser or the Purchaser Representative or any certificate or instrument
executed by Holder in favor of the Purchaser or the Purchaser Representative,
and nothing in any other agreement, certificate or instrument shall limit any of
the rights or remedies of the Purchaser or the Purchaser Representative or any
of the obligations of Holder under this Agreement.

 

(l)                 Further Assurances. From time to time, at another party’s
request and without further consideration (but at the requesting party’s
reasonable cost and expense), each party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary to consummate the transactions contemplated by this Agreement.

 

(m)              Counterparts; Facsimile.  This Agreement may also be executed
and delivered by facsimile signature or by email in portable document format in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

{Remainder of Page Intentionally Left Blank; Signature Pages Follow}

 

6 

 



 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 

  Purchaser:       TENZING ACQUSITION CORP.

 

 



  By:     Name:     Title:  

 

 

  The Purchaser Representative:     TENZING LLC, solely in the capacity under
the
Merger Agreement as the Purchaser Representative

 

 

By:     Name:     Title: 

 

{Additional Signature on the Following Page}

 

{Signature Page to Lock-Up Agreement} 

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above. 

 



Holder:           Name of Holder:
[                                                                  ]        

 

By:     Name:     Title:          





 

Number of Shares and Type of Company Stock, Company Options and/or Company
Warrants:

 



Company Stock:                 Company Options:                 Company
Warrants:          

 

Address for Notice:

 



Address:                 Facsimile No.:     Telephone No.:     Email:    

  

{Signature Page to Lock-Up Agreement} 

 









 